Exhibit 10.2
 
AMENDED AND RESTATED LINE OF CREDIT
PROMISSORY NOTE
 
$1,500,000.00
January 1, 2012



FOR VALUE RECEIVED, WILHELMINA INTERNATIONAL, INC., a Delaware corporation
(“Borrower”), having an address at 200 Crescent Court, Suite 1400, Dallas,
Texas  75201 hereby promises to pay to the order of AMEGY BANK NATIONAL
ASSOCIATION, a national banking association (together with its successors and
assigns and any subsequent holders of this Note, “Lender”), as hereinafter
provided, the principal sum of ONE MILLION FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($1,500,000.00) or so much thereof as may be advanced by Lender from
time to time hereunder to or for the benefit or account of Borrower, together
with interest thereon at the Note Rate (as hereinafter defined), and otherwise
in strict accordance with the terms and provisions hereof.
 
1. DEFINITIONS
 
1.1 Definitions.  As used in this Note, the following terms shall have the
following meanings:
 
“Applicable Margin” means two percent (2.0%) per annum.
 
“Applicable Rate” means the Base Rate plus the Applicable Margin.
 
“Base Rate” means for any day, a rate of interest equal to the Prime Rate for
such day.
 
“Borrower” has the meaning set forth in the introductory paragraph of this Note.
 
“Business Day” means a weekday, Monday through Friday, except a legal holiday or
a day on which banking institutions in Dallas, Texas are authorized or required
by law to be closed.  Unless otherwise provided, the term “days” when used
herein means calendar days.
 
“Change” means (a) any change after the date of this Note in the risk based
capital guidelines applicable to Lender, or (b) any adoption of or change in any
other law, governmental or quasi governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Note that affects capital adequacy or the amount of
capital required or expected to be maintained by Lender or any entity
controlling Lender.
 
“Charges” means all fees, charges and/or any other things of value, if any,
contracted for, charged, taken, received or reserved by Lender in connection
with the transactions relating to this Note and the other Loan Documents, which
are treated as interest under applicable law.
 
“Credit Agreement” means the Credit Agreement dated April 20, 2011, executed by
Lender and Borrower, as amended by First Amendment to Credit Agreement dated of
even date herewith, and as may be further, modified, amended, renewed, extended,
and restated from time to time.
 
“Debtor Relief Laws” means Title 11 of the United States Code, as now or
hereafter in effect, or any other applicable law, domestic or foreign, as now or
hereafter in effect, relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement or composition, extension or
adjustment of debts, or similar laws affecting the rights of creditors.
 
 
 

--------------------------------------------------------------------------------

 
“Default Interest Rate” means a rate per annum equal to the Note Rate plus four
percent (4%), but in no event in excess of the Maximum Rate.
 
“Event of Default” has the meaning set forth in the Credit Agreement.
 
“Lender” has the meaning set forth in the introductory paragraph of this Note.
 
“Loan Documents” has the meaning set forth in the Credit Agreement.
 
“Maturity Date” means December 31, 2012.
 
“Maximum Rate” means, at all times, the maximum rate of interest which may be
charged, contracted for, taken, received or reserved by Lender in accordance
with applicable Texas law (or applicable United States federal law to the extent
that such law permits Lender to charge, contract for, receive or reserve a
greater amount of interest than under Texas law).  The Maximum Rate shall be
calculated in a manner that takes into account any and all fees, payments, and
other charges in respect of the Loan Documents that constitute interest under
applicable law.  Each change in any interest rate provided for herein based upon
the Maximum Rate resulting from a change in the Maximum Rate shall take effect
without notice to Borrower at the time of such change in the Maximum Rate.
 
“Minimum Rate” means five percent (5.0%) per annum.
 
“Note” means this Note.
 
“Note Rate” means the rate equal to the lesser of (a) the Maximum Rate or (b)
the greater of (i) the Minimum Rate; or (ii) the Applicable Rate.
 
“Payment Date” means the first day of each and every calendar month during the
term of this Note.
 
“Prime Rate” means, for any day, the rate of interest per annum quoted in the
“Money Rates” section of The Wall Street Journal from time to time and
designated as the “Prime Rate.”  If such prime rate, as so quoted is split
between two or more different interest rates, then the Prime Rate shall be the
highest of such interest rates.  If such prime rate shall cease to be published
or is published infrequently or sporadically, then the Prime Rate shall be the
rate of interest per annum established from time to time by Lender and
designated as its base or prime rate, which may not necessarily be the lowest
interest rate charged by Lender and is set by Lender in its sole discretion.
 
“Related Indebtedness” means any and all indebtedness paid or payable by
Borrower to Lender pursuant to the Loan Documents or any other communication or
writing by or between Borrower and Lender related to the transaction or
transactions that are the subject matter of the Loan Documents, except such
indebtedness which has been paid or is payable by Borrower to Lender under this
Note.
 
1.2 Rules of Construction.  Any capitalized term used in this Note and not
otherwise defined herein shall have the meaning ascribed to such term in the
Credit Agreement.  All terms used herein, whether or not defined in Section 1.1
hereof, and whether used in singular or plural form, shall be deemed to refer to
the object of such term whether such is singular or plural in nature, as the
context may suggest or require.  All personal pronouns used herein, whether used
in the masculine, feminine or neutral gender, shall include all other genders;
the singular shall include the plural and vice versa.
 
 
 

--------------------------------------------------------------------------------

 
2. PAYMENT TERMS
 
2.1 Payment of Principal and Interest; Revolving Nature.  All accrued but unpaid
interest on the principal balance of this Note outstanding from time to time
shall be payable on each Payment Date commencing February 1, 2012.  The then
outstanding principal balance of this Note and all accrued but unpaid interest
thereon shall be due and payable on the Maturity Date.  Borrower may from time
to time during the term of this Note borrow, partially or wholly repay its
outstanding borrowings, and reborrow, subject to all of the limitations, terms
and conditions of the Credit Agreement; provided, however, that the total
outstanding borrowings under this Note shall not at any time exceed the
principal amount stated above.  The unpaid principal balance of this Note at any
time shall be the total amount advanced hereunder by Lender less the amount of
principal payments made hereon by or for Borrower, which balance may be endorsed
hereon from time to time by Lender or otherwise noted in Lender’s records, which
notations shall be, absent manifest error, conclusive evidence of the amounts
owing hereunder from time to time.
 
2.2 Application.  Except as expressly provided herein to the contrary, all
payments on this Note shall be applied in the following order of priority: (a)
the payment or reimbursement of any expenses, costs or obligations (other than
the outstanding principal balance hereof and interest hereon) for which either
Borrower shall be obligated or Lender shall be entitled pursuant to the
provisions of this Note or the other Loan Documents; (b) the payment of accrued
but unpaid interest hereon; and (c) the payment of all or any portion of the
principal balance hereof then outstanding hereunder, in the direct order of
maturity. If an Event of Default exists under this Note or under any of the
other Loan Documents, then Lender may, at the sole option of Lender, apply any
such payments, at any time and from time to time, to any of the items specified
in clauses (a), (b) or (c) above without regard to the order of priority
otherwise specified in this Section 2.2 and any application to the outstanding
principal balance hereof may be made in either direct or inverse order of
maturity.
 
2.3 Payments.  All payments under this Note made to Lender shall be made in
immediately available funds at 2501 N. Harwood, Suite 1600, Dallas, Texas 75201
(or at such other place as Lender, in Lender’s sole discretion, may have
established by delivery of written notice thereof to Borrower from time to
time), without offset, in lawful money of the United States of America, which
shall at the time of payment be legal tender in payment of all debts and dues,
public and private.  Payments by check or draft shall not constitute payment in
immediately available funds until the required amount is actually received by
Lender in full.  Payments in immediately available funds received by Lender in
the place designated for payment on a Business Day prior to 11:00 a.m. (Dallas,
Texas time) at such place of payment shall be credited prior to the close of
business on the Business Day received, while payments received by Lender on a
day other than a Business Day or after 11:00 a.m. (Dallas, Texas time) on a
Business Day shall not be credited until the next succeeding Business Day.  If
any payment of principal or interest on this Note shall become due and payable
on a day other than a Business Day, then such payment shall be made on the next
succeeding Business Day.  Any such extension of time for payment shall be
included in computing interest which has accrued and shall be payable in
connection with such payment.
 
Borrower authorizes Lender to effect payments due hereunder by debiting
Borrower’s account(s) at Lender, which authorization shall not affect the
obligation of Borrower to pay such sums when due, without notice, if there are
insufficient funds in such account(s) to make payment in full on the due date,
or if Lender fails to debit the account(s).
 
 
 

--------------------------------------------------------------------------------

 
2.4 Computation Period.  Interest on the indebtedness evidenced by this Note
shall be computed on the basis of a three hundred sixty (360) day year and shall
accrue on the actual number of days elapsed for any whole or partial month in
which interest is being calculated.  In computing the number of days during
which interest accrues, the day on which funds are initially advanced shall be
included regardless of the time of day such advance is made, and the day on
which funds are repaid shall be included unless repayment is credited prior to
the close of business on the Business Day received as provided in Section 2.3
hereof.  Each determination by Lender of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.
 
2.5 Prepayment.  Borrower shall have the right to prepay, at any time and from
time to time, without fee, premium or penalty, all or any portion of the
outstanding principal balance hereof; provided, however, that such prepayment
shall also include any and all accrued but unpaid interest on the amount of
principal being so prepaid through and including the date of prepayment, plus
any other sums which have become due to Lender under the other Loan Documents on
or before the date of prepayment, but which have not been fully
paid.  Prepayments of principal shall be applied in inverse order of maturity.
 
2.6 Unconditional Payment.  Borrower is and shall be obligated to pay all
principal, interest and any and all other amounts which become payable under
this Note or under any of the other Loan Documents absolutely and
unconditionally and without any abatement, postponement, diminution or deduction
whatsoever and without any reduction for counterclaim or setoff whatsoever.  If
at any time any payment received by Lender hereunder shall be deemed by a court
of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under any Debtor Relief Law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.
 
2.7 Partial or Incomplete Payments.  Remittances in payment of any part of this
Note other than in the required amount in immediately available funds at the
place where this Note is payable shall not, regardless of any receipt or credit
issued therefor, constitute payment until the required amount is actually
received by Lender in full in accordance herewith and shall be made and accepted
subject to the condition that any check or draft may be handled for collection
in accordance with the practice of the collecting bank or banks.  Acceptance by
Lender of any payment in an amount less than the full amount then due shall be
deemed an acceptance on account only, and the failure to pay the entire amount
then due shall be and continue to be an Event of Default in the payment of this
Note.
 
2.8 Default Interest Rate.  For so long as any Event of Default exists under
this Note or under any of the other Loan Documents, regardless of whether or not
there has been an acceleration of the indebtedness evidenced by this Note, and
at all times after the maturity of the indebtedness evidenced by this Note
(whether by acceleration or otherwise), and in addition to all other rights and
remedies of Lender hereunder, interest shall accrue on the outstanding principal
balance hereof at the Default Interest Rate, and such accrued interest shall be
immediately due and payable.  Borrower acknowledges that it would be extremely
difficult or impracticable to determine Lender’s actual damages resulting from
any late payment or Event of Default, and such late charges and accrued interest
are reasonable estimates of those damages and do not constitute a penalty
 
 
 

--------------------------------------------------------------------------------

 
2.9 Change.  If Lender determines that the amount of capital required or
expected to be maintained by Lender or any entity controlling Lender, is
increased as a result of a Change, then, within fifteen (15) days of demand by
Lender, Borrower shall pay to Lender the amount necessary to compensate Lender
for any shortfall in the rate of return on the portion of such increased capital
that Lender determines is attributable to this Note or the principal amount
outstanding hereunder (after taking into account Lender’s policies as to capital
adequacy).
 
3. EVENT OF DEFAULT AND REMEDIES
 
3.1 Remedies.  Upon the occurrence of an Event of Default, Lender shall have the
right to exercise any rights and remedies set forth in the Credit Agreement and
the other Loan Documents.
 
3.2 WAIVERS.  EXCEPT AS SPECIFICALLY PROVIDED IN THE LOAN DOCUMENTS TO THE
CONTRARY, BORROWER AND ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE AND
RELINQUISH PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF NONPAYMENT OR
NONPERFORMANCE, PROTEST, NOTICE OF PROTEST, NOTICE OF INTENT TO ACCELERATE,
NOTICE OF ACCELERATION OR ANY OTHER NOTICES OR ANY OTHER ACTION.  BORROWER AND
ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE AND RELINQUISH, TO THE
FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO THE BENEFITS OF ANY MORATORIUM,
REINSTATEMENT, MARSHALING, FORBEARANCE, VALUATION, STAY, EXTENSION, REDEMPTION,
APPRAISEMENT, EXEMPTION AND HOMESTEAD NOW OR HEREAFTER PROVIDED BY THE
CONSTITUTION AND LAWS OF THE UNITED STATES OF AMERICA AND OF EACH STATE THEREOF,
BOTH AS TO ITSELF AND IN AND TO ALL OF ITS PROPERTY, REAL AND PERSONAL, AGAINST
THE ENFORCEMENT AND COLLECTION OF THE OBLIGATIONS EVIDENCED BY THIS NOTE OR BY
THE OTHER LOAN DOCUMENTS.
 
4. GENERAL PROVISIONS
 
4.1 No Waiver; Amendment.  No failure to accelerate the indebtedness evidenced
by this Note by reason of an Event of Default hereunder, acceptance of a partial
or past due payment, or indulgences granted from time to time shall be construed
(a) as a novation of this Note or as a reinstatement of the indebtedness
evidenced by this Note or as a waiver of such right of acceleration or of the
right of Lender thereafter to insist upon strict compliance with the terms of
this Note, or (b) to prevent the exercise of such right of acceleration or any
other right granted under this Note, under any of the other Loan Documents or by
any applicable laws.  Borrower hereby expressly waives and relinquishes the
benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing.  The failure to exercise any remedy available to Lender
shall not be deemed to be a waiver of any rights or remedies of Lender under
this Note or under any of the other Loan Documents, or at law or in equity.  No
extension of the time for the payment of this Note or any installment due
hereunder, made by agreement with any person now or hereafter liable for the
payment of this Note, shall operate to release, discharge, modify, change or
affect the original liability of Borrower under this Note, either in whole or in
part, unless Lender specifically, unequivocally and expressly agrees otherwise
in writing.
 
 
 

--------------------------------------------------------------------------------

 
4.2 Interest Provisions.
 
(a) Savings Clause.  It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply strictly with the applicable Texas
law governing the Maximum Rate or amount of interest payable on the indebtedness
evidenced by this Note and the Related Indebtedness (or applicable United States
federal law to the extent that it permits Lender to contract for, charge, take,
reserve or receive a greater amount of interest than under Texas law).  If the
applicable law is ever judicially interpreted so as to render usurious any
amount (i) contracted for, charged, taken, reserved or received pursuant to this
Note, any of the other Loan Documents or any other communication or writing by
or between Borrower and Lender related to the transaction or transactions that
are the subject matter of the Loan Documents, (ii) contracted for, charged,
taken, reserved or received by reason of Lender’s exercise of the option to
accelerate the maturity of this Note and/or the Related Indebtedness, or (iii)
Borrower will have paid or Lender will have received by reason of any voluntary
prepayment by Borrower of this Note and/or the Related Indebtedness, then it is
Borrower’s and Lender’s express intent that all amounts charged in excess of the
Maximum Rate shall be automatically canceled, ab initio, and all amounts in
excess of the Maximum Rate theretofore collected by Lender shall be credited on
the principal balance of this Note and/or the Related Indebtedness (or, if this
Note and all Related Indebtedness have been or would thereby be paid in full,
refunded to Borrower), and the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
and thereunder; provided, however, that if this Note has been paid in full
before the end of the stated term of this Note, then Borrower and Lender agree
that Lender shall, with reasonable promptness after Lender discovers or is
advised by Borrower that interest was received in an amount in excess of the
Maximum Rate, either refund such excess interest to Borrower and/or credit such
excess interest against this Note and/or any Related Indebtedness then owing by
Borrower to Lender.  Borrower hereby agrees that as a condition precedent to any
claim seeking usury penalties against Lender, Borrower will provide written
notice to Lender, advising Lender in reasonable detail of the nature and amount
of the violation, and Lender shall have sixty (60) days after receipt of such
notice in which to correct such usury violation, if any, by either refunding
such excess interest to Borrower or crediting such excess interest against this
Note and/or the Related Indebtedness then owing by Borrower to Lender.  All sums
contracted for, charged, taken, reserved or received by Lender for the use,
forbearance or detention of any debt evidenced by this Note and/or the Related
Indebtedness shall, to the extent permitted by applicable law, be amortized or
spread, using the actuarial method, throughout the stated term of this Note
and/or the Related Indebtedness (including any and all renewal and extension
periods) until payment in full so that the rate or amount of interest on account
of this Note and/or the Related Indebtedness does not exceed the Maximum Rate
from time to time in effect and applicable to this Note and/or the Related
Indebtedness for so long as debt is outstanding.  Notwithstanding anything to
the contrary contained herein or in any of the other Loan Documents, it is not
the intention of Lender to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration.
 
 
 

--------------------------------------------------------------------------------

 
(b) Ceiling Election.  To the extent that Lender is relying on Chapter 303 of
the Texas Finance Code to determine the Maximum Rate payable on the Note and/or
any other portion of the Obligations, Lender will utilize the weekly ceiling
from time to time in effect as provided in such Chapter 303, as amended.  To the
extent United States federal law permits Lender to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law, Lender
will rely on United States federal law instead of such Chapter 303 for the
purpose of determining the Maximum Rate.  Additionally, to the extent permitted
by applicable law now or hereafter in effect, Lender may, at its option and from
time to time, utilize any other method of establishing the Maximum Rate under
such Chapter 303 or under other applicable law by giving notice, if required, to
Borrower as provided by applicable law now or hereafter in effect.
 
4.3 WAIVER OF JURY TRIAL.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT, OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF LENDER IN THE NEGOTIATION,
ADMINISTRATION, OR ENFORCEMENT THEREOF.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4.3.
 
4.4 GOVERNING LAW; VENUE; SERVICE OF PROCESS.  THIS NOTE SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS; PROVIDED THAT
LENDER SHALL RETAIN ALL RIGHTS UNDER FEDERAL LAW.  THIS AGREEMENT HAS BEEN
ENTERED INTO IN DALLAS COUNTY, TEXAS, AND IS PERFORMABLE FOR ALL PURPOSES IN
DALLAS COUNTY, TEXAS.  THE PARTIES HEREBY AGREE THAT ANY LAWSUIT, ACTION, OR
PROCEEDING THAT IS BROUGHT (WHETHER IN CONTRACT, TORT OR OTHERWISE) ARISING OUT
OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE TRANSACTIONS CONTEMPLATED
THEREBY, OR THE ACTIONS OF THE LENDER IN THE NEGOTIATION, ADMINISTRATION OR
ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS SHALL BE BROUGHT IN A STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION LOCATED IN DALLAS COUNTY, TEXAS.  BORROWER
HEREBY IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO THE EXCLUSIVE JURISDICTION
OF SUCH COURTS, (B) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE
VENUE OF ANY SUCH LAWSUIT, ACTION, OR PROCEEDING BROUGHT IN ANY SUCH COURT, AND
(C) FURTHER WAIVES ANY CLAIM THAT IT MAY NOW OR HEREAFTER HAVE THAT ANY SUCH
COURT IS AN INCONVENIENT FORUM.  EACH OF THE PARTIES HERETO AGREE THAT SERVICE
OF PROCESS UPON IT MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED AT THE ADDRESS FOR NOTICES REFERENCED IN SECTION 11.11 OF THE CREDIT
AGREEMENT.
 
 
 

--------------------------------------------------------------------------------

 
4.5 Relationship of the Parties.  Notwithstanding any prior business or personal
relationship between Borrower and Lender, or any officer, director or employee
of Lender, that may exist or have existed, the relationship between Borrower and
Lender is solely that of debtor and creditor, Lender has no fiduciary or other
special relationship with Borrower, Borrower and Lender are not partners or
joint venturers, and no term or condition of any of the Loan Documents shall be
construed so as to deem the relationship between Borrower and Lender to be other
than that of debtor and creditor.
 
4.6 Successors and Assigns.  The terms and provisions hereof shall be binding
upon and inure to the benefit of Borrower and Lender and their respective heirs,
executors, legal representatives, successors, successors in title and assigns,
whether by voluntary action of the parties, by operation of law or otherwise,
and all other persons claiming by, through or under them.  The terms “Borrower”
and “Lender” as used hereunder shall be deemed to include their respective
heirs, executors, legal representatives, successors, successors in title and
assigns, whether by voluntary action of the parties, by operation of law or
otherwise, and all other persons claiming by, through or under them.
 
4.7 Time is of the Essence.  Time is of the essence with respect to all
provisions of this Note and the other Loan Documents.
 
4.8 Headings.  The Section and Subsection titles hereof are inserted for
convenience of reference only and shall in no way alter, modify, define, limit,
amplify or be used in construing the text, scope or intent of such Sections or
Subsections or any provisions hereof.
 
4.9 Controlling Agreement.  In the event of any conflict between the provisions
of this Note and the Credit Agreement, it is the intent of the parties hereto
that the provisions of the Credit Agreement shall control.  In the event of any
conflict between the provisions of this Note and any of the other Loan Documents
(other than the Credit Agreement), it is the intent of the parties hereto that
the provisions of this Note shall control.  The parties hereto acknowledge that
they were represented by competent counsel in connection with the negotiation,
drafting and execution of this Note and the other Loan Documents and that this
Note and the other Loan Documents shall not be subject to the principle of
construing their meaning against the party which drafted same.
 
4.10 Notices.  Whenever any notice is required or permitted to be given under
the terms of this Note, the same shall be given in accordance with Section 7.2
of the Credit Agreement.
 
4.11 Severability.  If any provision of this Note or the application thereof to
any person or circumstance shall, for any reason and to any extent, be invalid
or unenforceable, then neither the remainder of this Note nor the application of
such provision to other persons or circumstances nor the other instruments
referred to herein shall be affected thereby, but rather shall be enforced to
the greatest extent permitted by applicable law.
 
4.12 Right of Setoff.  In addition to all Liens upon and rights of setoff
against the money, securities, or other property of Borrower given to Lender
that may exist under applicable law, Lender shall have and Borrower hereby
grants to Lender a Lien upon and a right of setoff against all money,
securities, and other property of Borrower, now or hereafter in possession of or
on deposit with Lender, whether held in a general or special account or deposit,
for safe-keeping or otherwise, and every such Lien and right of setoff may be
exercised without demand upon or notice to Borrower.  No Lien or right of setoff
shall be deemed to have been waived by any act or conduct on the part of Lender,
or by any neglect to exercise such right of setoff or to enforce such Lien, or
by any delay in so doing, and every right of setoff and Lien shall continue in
full force and effect until such right of setoff or Lien is specifically waived
or released by an instrument in writing executed by Lender.
 
 
 

--------------------------------------------------------------------------------

 
4.13 Costs of Collection.  If any holder of this Note retains an attorney at law
in connection with any Event of Default or at maturity or to collect, enforce,
or defend this Note or any part hereof, or any other Loan Document in any
lawsuit or in any probate, reorganization, bankruptcy or other proceeding, or if
Borrower sues any holder in connection with this Note or any other Loan Document
and does not prevail, then Borrower agrees to pay to each such holder, in
addition to the principal balance hereof and all interest hereon, all costs and
expenses of collection or incurred by such holder or in any such suit or
proceeding, including, but not limited to, reasonable attorneys’ fees.
 
4.14 Statement of Unpaid Balance.  At any time and from time to time, Borrower
will furnish promptly, upon the request of Lender, a written statement or
affidavit, in form satisfactory to Lender, stating the unpaid balance of the
indebtedness evidenced by this Note and the Related Indebtedness and that there
are no offsets or defenses against full payment of the indebtedness evidenced by
this Note and the Related Indebtedness and the terms hereof, or if there are any
such offsets or defenses, specifying them.
 
4.15 FINAL AGREEMENT.  THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
4.16 Arbitration.  All disputes, claims and controversies arising from this Note
shall be governed by the terms of Section 7.15 of the Credit Agreement.
 
4.17 Amendment and Restatement.  This Note is executed (a) in part in renewal,
amendment and restatement and not in extinguishment or novation of that of
certain Line of Credit Promissory Note dated April 20, 2011, in the stated
principal amount of $500,000.00, executed by Borrower and payable to the order
of Lender and (b) in part, represents an additional extension of credit to
Borrower from Lender.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note as of the day and year first written above.
 

 
BORROWER:
     
WILHELMINA INTERNATIONAL, INC.,
 
a Delaware corporation
     
By:                                        
 
John Murray
 
Chief Financial Officer


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 